Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 1, 8 and 14 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

 Independent claims 1, 8 and 14 have been searched with respect to prior art, but no art which anticipates the invention, or no combination of prior art which renders the invention obvious, has been uncovered. Specifically, the limitations "… negotiating a revised cost with the lowest-value edge node, and excluding the lowest-value edge node when the lowest-value edge node refuses to revise its cost;" have not been uncovered.
The closest prior arts to the invention are Qiu, Boutsis and Calder. Both Qiu and Boutsis teach an iterative process of identifying the lowest-value edge node, and Boutsis teaches excluding the lowest-value edge node, but Qiu and Boutsis do not teach negotiating a revised cost and excluding it when the node refuses to revise its cost. Calder teaches a revised cost of a node in para. [0084], but does not teach negotiating to get a revised cost and excluding it when the node refuses to revise its cost.

Dependent claims 2-6, 9-13 and 15-19 are also allowed at least due to their dependency on an allowable base claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122